Citation Nr: 1604802	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the severance of service connection for residuals of right hip arthroplasty was proper.

2.  Whether the severance of service connection for shortening of the right leg was proper.

3.  Whether the severance of service connection for degenerative disc disease of the lumbar spine was proper.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims was subsequently transferred to the Atlanta, Georgia RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is associated with the claims file.

Additional evidence related to the Veteran's back and hips has been associated with the claims file since the Statement of the Case.  However, the new evidence does not contemplate the 1976 RO rating decision.  As such, the evidence is not relevant to the current issue on appeal of whether the November 2009 RO rating decision is clearly and unmistakably erroneous.  Remand for initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ) is unnecessary.

The newly associated evidence, notably the claim initially interpreted by the RO as for an increased evaluation, does raise an issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for shortening of the right leg.  This issue has not been considered by the AOJ and is, therefore, referred for proper consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2009 rating decision by the RO purported to continue an evaluation of 10 percent disabling for shortening of the right leg, and granted service connection for residuals of right hip arthroplasty and degenerative disc disease of the lumbar spine as secondary to shortening of the right leg.

2.  In a May 2010 rating decision it was proposed to sever service connection for right hip arthroplasty, shortening of the right leg, and degenerative disc disease of the lumbar spine on the basis that the Veteran was never service connected for shortening of the right leg and the continuance by the November 2009 rating decision was clearly and unmistakably erroneous.  The Veteran was notified of the proposed severance and his right to present additional evidence or request a hearing.

3.  In a January 2011 rating decision, issued after a hearing before a Decision Review Officer (DRO), service connection was severed, effective more than 60 days thereafter.  

4.  The November 2009 rating decision purporting to continue service connection and an evaluation for right leg shortening due to Legg-Perthes' disease is shown to have been clearly and unmistakably erroneous as service-connection was not then in effect.

5.  The November 2009 rating decision granting service connection for right hip arthroplasty and degenerative disc disease of the lumbar spine is shown to have been clearly and unmistakably erroneous as the grant was based on an incorrect belief that service-connection was in effect for shortening of the right leg.


CONCLUSIONS OF LAW

1.  The severance of service connection for residuals of right hip arthroplasty was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).
 
2.  The severance of service connection for shortening of the right leg was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).
 
3.  The severance of service connection for degenerative disc disease of the lumbar spine was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The regulations governing severance of service connection contain their own notification and due process requirements.  Therefore, the notice provisions of the VCAA do not apply to this matter.

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in May 2010 that proposed to sever service connection for right hip arthroplasty, shortening of the right leg, and degenerative disc disease of the lumbar spine, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a May 2010 letter.  Thereafter, the Veteran requested a personal hearing before a DRO at the RO; such hearing was held in August 2010.  In January 2011, a rating decision was issued that severed service connection, effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection.

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous." 38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  38 C.F.R. § 3.957 provides that service connection for any disability that has been in effect 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from the military records that the person concerned did not have the requisite service or character of discharge.  The period is computed from the effective date of the finding of service connection to the effective date of the rating decision severing service connection.  

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a November 2009 RO rating decision, the RO purported to continue service connection and the evaluation of the Veteran's right leg shortening due to Legg-Perthes' disease and, to grant service connection for residuals of right hip arthroplasty and degenerative disc disease of the lumbar spine, as secondary to the Veteran's right leg shortening.  The RO rating decision indicated that the Veteran had an evaluation of 10 percent for right leg shortening from February 22, 1975.

Review of the claims file reveals that the Veteran's claim of entitlement to service connection for a right leg condition was denied in an August 1976 RO rating decision.  The rating decision discussed the impression of Legg- Perthes' disease and found that the disease is a constitutional or developmental abnormality and in the absence of trauma in service, service connection by aggravation may not be granted.  At the bottom of the decision, one of the Rating Specialists indicated disagreement with the decision.

In August 1976, the dissenting Rating Specialist prepared a separate decision granting service connection for shortening of the right lower extremity due to Legg-Perthes' disease, assigning an evaluation of 10 percent disabling effective February 22, 1975.  The decision was signed only by the dissenting Rating Specialist.

Thereafter, in August 1976, the decisions were considered by an Adjudication Officer and the decision by the majority, denying service connection, was confirmed.  A line was struck through the dissenting decision granting service connection and the decision denying service connection was signed by the Adjudication Officer.  A September 1976 disallowance stated that the claim was denied based upon the concurrence of the Adjudication Officer and a September 1976 letter notified the Veteran that the claim had been denied.  

The M21-1 adjudication manual in effect at the time of the 1976 decisions stated that as a general rule, rating decisions will be signed by a medical rating specialist, a legal rating specialist, and an occupational rating specialist.  M21-1, Paragraph 45.05(a) (October 16, 1970).  In the case of a dissent, the nonconcurring Rating Specialist will write the word "Dissenting" in the space provided for signature on the rating decision.  He will also prepare and sign a memorandum setting forth the basis for his dissent.  The case will then be referred to the Adjudication Officer for a determination as to whether an administrative appeal will be taken.  M21-1, Paragraph 45.06(a).  If the Adjudication Officer is in agreement with the decision of the majority members, he will so endorse the original and any copies of the typed rating decision.  M21-1, Paragraph 45.06(b).  

Here, it is clear that the decision to deny service connection for shortening of the right leg was endorsed by an Adjudication Officer and that the dissenting decision, granting service connection, was not issued.  It is also clear that the Veteran was thereafter notified of the denial of his claim.  As such, the apparent reliance on the stricken August 1976 dissenting decision granting service connection in the November 2009 RO rating decision is clearly erroneous as service connection was never in effect for the Veteran's disabilities.  Indeed, the Veteran indicates that he was never paid for his disability and after November 2009 he sought retroactive payment. 

The Veteran's representative identifies a November 2008 note in the file that, it is argued, confirms that the Veteran has a 10 percent rating for shortening of the leg.  Review of the claims file reveals a request for information wherein a VA medical center employee requested the effective date of the Veteran's 10 percent award.  A subsequent, unsigned, November 2008 fax cover sheet that states BIRL inactive C&P shows 10 percent rating for shortening of the leg.  These statements are acknowledged; however, they do not indicate confirmation of service connection.  The statements do not specify any rating decision or other document that can be relied upon to demonstrate an award of service connection. 

The Veteran's representative further argues that severance is not proper as the effective date identified in the November 2009 RO rating decision is more than 20 years prior to the effective date of severance.  The Board is not persuaded by this argument.  The "grant" identified in the November 2009 RO rating decision was based upon an error in interpreting the file.  The RO rating decision identified the claim as one for an increased evaluation and, therefore, demonstrates that it was believed that the Veteran was already in receipt of service-connected benefits for shortening of the right leg.  However, as discussed above, this is inaccurate.  Thus, the Veteran was never granted an effective date of February 1975 upon which the requisite period to bar severance of service connection could accrue.

The Board acknowledges the Veteran's representative's argument that an August 2009 VA examiner found that in some cases physical activity can cause severe irritation.  However, in this case, the issue centers around an erroneous reading of a prior rating decision as a grant and the subsequent purported continuation of the award.  The Veteran has not alleged that the August 1976 rating decision denying service connection is the product of CUE.  As such, it is final and the subsequent rating decision that misinterpreted the 1976 decision is the product of CUE.  As such, the Board finds the severance of service connection for shortening of the right leg due to Legg-Perthes' disease to be proper.

As for the severance of service connection for residuals of right hip arthroplasty and degenerative disc disease of the lumbar spine, these disabilities were granted service connection in the November 2009 RO rating decision based upon being secondary to the Veteran's shortening of the right leg, as the Veteran is not in receipt of service-connected benefits for shortening of the right leg, service connection for the other disabilities may not be based upon the shortening of the right leg.  Thus, there is clear and unmistakable error in the grant of service connection for residuals of right hip arthroplasty and degenerative disc disease of the lumbar spine and the severance of service connection for these disabilities is proper.


ORDER

Severance of service connection for residuals of right hip arthroplasty was proper.

Severance of service connection for shortening of the right leg was proper.

Severance of service connection for degenerative disc disease of the lumbar spine was proper.


REMAND

Subsequent to the February 2013 Statement of the Case additional evidence, including a VA examination report regarding the Veteran's hearing and tinnitus, was associated with the claims file.  In a December 2014 RO rating decision, the Veteran was granted service connection for bilateral tinnitus, evaluated as 10 percent disabling effective March 4, 2014, and left ear hearing loss, evaluated as 10 percent disabling effective March 4, 2012.  A Supplemental Statement of the Case (SSOC) adjudicating the issue of TDIU in light of the grant of service connection for hearing loss and tinnitus, and the additional evidence was not prepared.  Thus the issue must be remanded for the issuance of a SSOC.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal of the issue of entitlement to TDIU taking into consideration all evidence associated with the claims file, including that received since February 2013.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


